                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

United States of America,                   )
                                            )
                 Plaintiff,                 )
                                            )       Case No. 17-3126-01/03-CR-S-MDH
vs.                                         )
                                            )
Justin Rhoads,                              )
                                            )
                 Defendant.                 )


                                    NOTICE OF HEARING

       COMES NOW, Meagan M. Howe, Attorney at Law, and requests a Notice of Hearing of
Appointment of Counsel for Defendant Justin Rhoads. Counsel Meagan M. Howe consents with
this Notice to Defendant’s Request to remove undersigned counsel as attorney of record.

                                                    Respectfully Submitted,

                                                    /s/ Meagan M. Howe
                                                    Meagan M. Howe, MoBarNo 63774
                                                    519 S. Jefferson Suite A
                                                    Lebanon, MO 65536
                                                    (417) 595-7071
                                                    office@missourifirm.com



                                 CERTIFICATE OF SERVICE

I, the undersigned hereby certify that a true and correct copy of the above document was served
upon Assistant United States Attorney at the time this document was filed with the District Court
Clerk using the PACER/ECF filing system.

                                                    /s/ Meagan M. Howe
                                                    Meagan M. Howe, 63774

                                                   Attorney for Defendant
